Citation Nr: 1619190	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peptic ulcer disease and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from September 1944 to November 1946.  He is in receipt of a Combat Infantryman Badge, which denotes his participation in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen a claim for service connection for peptic ulcer disease.

The Veteran and his wife presented testimony at a personal hearing before the RO in April 2013.  A transcript is of record.  The Veteran requested a Board hearing in his November 2013 VA Form 9, but subsequently withdrew that request.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO declined to reopen the Veteran's claim for service connection for peptic ulcer disease; the Veteran did not initiate a timely appeal of that decision or submit relevant evidence during the appeal period and it is final.

2.  Some of the evidence received since the April 2009 final denial is new and relates to an unestablished fact necessary to substantiate the claim for peptic ulcer disease.  

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for peptic ulcer disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for stomach ulcers was initially denied by way of an August 2007 rating decision.  The Veteran did not complete an appeal of that rating decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran attempted to reopen the claim for service connection for stomach ulcers in December 2008; an April 2009 rating decision declined to reopen the claim.  The Veteran did not initiate a timely appeal of that decision, nor did he submit relevant evidence within one year of that decision; therefore, it is final.  Id.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to         agency decision makers.  Material evidence means evidence that, by itself or      when considered with previous evidence of record, relates to an unestablished       fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118   (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2007 and April 2009 rating decisions included service treatment records, which reveal that the Veteran was admitted to a military hospital in Korea on February 8, 1946, with complaints of chills, malaise, prostration, nausea, and weakness.  The Veteran denied vomiting    or a change in bowel habits.  It was noted that he had had malaria twice before.  Physical examination of his abdominal area revealed that it was soft and non-tender without hernia, but there was a questionable mass in the left upper quadrant.  The impression was malaria and upper respiratory infection.  The Veteran was seen      in April 1946 with ill-defined condition of gastrointestinal system manifested        by nausea, vomiting, abdominal pain and fever noted, which was also noted to   have been incurred in the line of duty.  During a September 9, 1946, separation examination, there was gas and mid-abdominal pain reported for the past eight months.  The Veteran denied being hospitalized but was noted to be symptomatic and that it was incurred in the line of duty.  Psychiatric problems were noted to be manifested by psychogenic gastrointestinal disturbance.  

The evidence considered at the time of the August 2007 and April 2009 rating decisions also included an April 1948 VA examination report that was conducted      in conjunction with claims for service connection for a skin fungus, a psychiatric condition, and malaria.  During the examination, the Veteran reported that he had pains and sickness in his stomach, more so with heavy work.  A malaria slide was negative.  During neuropsychiatric examination, the Veteran reported a history of vague gastrointestinal complaint, mainly nausea and pain in and around the umbilical region.  He also reported attacks of malaria about every month.  In pertinent part,    the Veteran was diagnosed with psychoneurosis, anxiety type, as manifested by functional disorder of the gastrointestinal tract.  It was recommended that the   Veteran undergo gastrointestinal x-ray series for the possibility of detecting an atypical peptic ulcer.  

The evidence considered at the time of the August 2007 and April 2009 rating decisions also included a March 1952 VA examination report, which appears to have been conducted as a review of the service-connected psychoneurosis.  During that examination, the Veteran reported stomach trouble for some time prior to his discharge from service.  In terms of stomach trouble, he indicated he had nausea and a burning feeling when he drinks a lot of milk.  During neuropsychiatric examination, the Veteran reported a burning in his stomach every day, one or two hours after eating every meal.  He also vomited, but not very often, and had never vomited blood and never had had tarry stools.  The Veteran also had a lot of gas    on the stomach and had soreness in the left side of his abdomen, in both the upper and lower quadrants.  It was noted he had been treated for stomach trouble since discharge, but no ulcer had ever been found.  The examiner noted that anxiety in his case seemed to be relieved by channeling it through the autonomic nervous system into the visceral organs and the diagnosis was psychogenic gastrointestinal reaction, chronic, moderate; manifested by heartburn and ulcer-like reaction without x-ray evidence of ulcer.  A gastrointestinal series contained an impression of no evidence of organic lesion in the stomach or duodenum; and moderate pylorospasm.  

The evidence considered at the time of the August 2007 and April 2009 rating decisions also included a March 1954 VA psychiatric examination report, during which the Veteran reported being under a private doctor's care for gas in his stomach and pressure pains in the pit of his stomach.  The diagnosis was psychophysiologic gastrointestinal reaction, chronic, mild.  During a February 2000 VA mental disorders examination, the Veteran recalled that his nervous condition and stomach problems began while he was still in the military.  In the military, he recalled that he was hospitalized three times.  After military service, he recalled he was hospitalized         at Harris Hospital in Fort Worth, Texas, in 1964 for two weeks due to stomach problems.  He said the first time he had stomach surgery was when he was hospitalized in 1965 at Arlington Memorial Hospital, and he was in the hospital       for about 2-3 weeks.  He said that about 65 percent of his stomach was removed.     He recalled he was hospitalized in 1984 and also in 1985 at the Greater Dallas-Grand Prairie Hospital for stomach problems.  During the 1985 hospitalization he had some type of stomach bypass operation.  Regarding outpatient care, the Veteran related    that over the years he had had numerous visits for his condition of nervousness       and stomach problems.  He stated that the frequency of his nervous condition and stomach problems had been ongoing since his discharge from the military, and that his problems actually began at least a year before his discharge from the military.  During a May 2007 VA stomach, duodenum and peritoneal adhesions examination, the Veteran reported that he first had symptoms of stomach ulcers in 1948 and received medical treatment for the condition at the VA facility in Dallas, Texas.       He had also had surgical procedures for ulcers, one in 1965 and the other in the  1980s.  Current symptoms included mild substernal pyrosis after every meal, acid reflux after every meal, and chronic constipation.  The diagnosis was peptic ulcer disease and the examiner provided an opinion that the condition was less likely as   not caused by or a result of his service-connected psychiatric disorder.  The rationale included reference to the fact that some of the known causes of peptic ulcer disease are acid hypersecretion, non-steroidal anti-inflammatory medication, and H. pylori bacteria.  No opinion on whether the condition was directly related to service was provided.  

There are also VA and private treatment records the RO considered in August      2007 and April 2009.  They reveal that the Veteran underwent an esophagogastro-duodenoscopy with biopsy on June 29, 2006, due to preoperative diagnoses of abdominal discomfort with history of Helicobacter pylon infection.  The postoperative impression was partial gastrectomy with Billroth II anastomosis.  The examination was otherwise normal; there was no gastritis or ulcers see; and the stomach lining  was biopsied for Helicobacter pylori (H. pylori).  A July 2006 pathologic diagnosis   of the tissue from the stomach was mild, chronic inflammation; no H. pylori identified.  An upper gastrointestinal endoscopy was conducted in January 2008 which revealed a Rouxoen-Y gastrojejunostomy in the gastric antrum, but the examination was otherwise without abnormality.  The VA and private treatment records also reveal  that the Veteran has a history of abdominal pain and H. pylori infection.  

Evidence added to the record since the August 2007 and April 2009 rating decisions includes the Veteran's assertion that his gastric/duodenal ulcer disease was incurred during active duty when a bug was introduced to his body in 1945-1946 and that he was misdiagnosed by VA.  See November 2013 VA Form 9.  He also testified in April 2013 that he was consistently told by VA that his gastrointestinal problems were all related to his psychiatric condition.  This evidence is new, as it was not previously submitted to agency decision makers.  It is also considered material, 
as it raises a reasonable possibility of substantiating the claim when considered  with the evidence in total, which shows that the Veteran reported gastrointestinal problems during service and has consistently reported them following discharge    as well.  Accordingly, the Board finds that new and material evidence has been received and the claim for service connection for peptic ulcer disease is reopened.  See Shade, 24 Vet. App. 110.  The underlying claim is addressed in the remand portion of this decision, below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that a VA examination is needed in conjunction with the reopened claim for service connection for a gastrointestinal disorder.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could  be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his gastrointestinal disorder.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA gastrointestinal examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

Following examination of the Veteran and review         of the claims file, the examiner should identify all gastrointestinal disorders found.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed gastrointestinal disorder had its onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must address the in-service notations; the complaints made by the Veteran during the April 1948, March 1952 and March 1954 VA examination reports; and the Veteran's assertion that he was misdiagnosed   as he was consistently told that his gastrointestinal problems were all related to his psychiatric condition.  The examiner should explain the reasons for all conclusions reached.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


